Citation Nr: 1818274	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  12-26 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1975 to December 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which granted entitlement to a 10 percent rating for bilateral ankle stress fracture residuals.  Jurisdiction lies with the Cleveland, Ohio RO.

In May 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript is of record.

In June 2017, the Board denied higher ratings for the service-connected ankle residuals.  The Board also determined a claim for TDIU was raised by the record pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), and remanded that issue for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional action is warranted prior to adjudication on this claim.

The Veteran seeks a TDIU.  He contends that his service-connected bilateral ankle condition prevents him from working.  See October 2013 VA 21-4138, Statement in Support of Claim.  The Veteran is currently unemployed and at his May 2015 VA examination, the examiner indicated that the Veteran's bilateral ankle conditions would prevent him from doing any type of work on his feet.

The June 2017 remand, in pertinent part, instructed the RO to provide the Veteran with a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) and refer the case to the Director of Compensation and Pension (Director) for consideration of TDIU under 38 C.F.R. § 4.16 (b).

The RO sent a VA Form 21-8940 to the Veteran, but did not subsequently refer the case to the Director on the grounds that the VA Form 21-8940 was not sufficiently completed.

The Board observes that the VA Form 21-8940 received from the Veteran in November 2017 does appear to be incomplete.  On the form, the Veteran indicated that he last worked on a full-time basis in 2002; he also indicated that he worked as a cab driver and a gas service attendant in 2009.  This presumably was not full-time employment.  In response to Question 17, "List all your employment including self-employment for the last five years you worked," the Veteran wrote "None in last 5 yrs."  The Veteran's response reflects that he may have simply misunderstood the question.  

As the appeal is being remanded for other development, the Veteran should be provided another opportunity to submit a fully-completed VA Form 21-8940 that reflects his employment history for the past 5 years that he worked-not just within the past 5 years from the date the application is completed.  The Veteran is advised to seek assistance from his service representative in completing this form to ensure he provides all necessary information for adjudication of his claim.

While the case was remanded, the Veteran underwent a VA examination in December 2017.  The examiner determined that the Veteran was able to perform sedentary work.  However, the claim was not referred to the Director for consideration of TDIU on an extraschedular basis.  38 C.F.R. § 4.16(b) (2017).  On remand, this should be accomplished.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to obtain relevant employment information and to authorize VA to contact his current and/or former employer(s) for additional information regarding his employment.

The Veteran is advised that failure so return a completed application may adversely affect his claim.  He is further advised to seek the assistance from his representative as needed in completing this form.

2.  Refer the case to the Director of the Compensation and consideration of TDIU on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b).

3. Then, readjudicate the claim for a TDIU.  If the benefit sought remains denied, issue the Veteran and his representative a supplemental statement of the case, allow an appropriate time for response, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




